DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theis et al. (WO 2013/003253—for simplicity, the US equivalent, US 2014/0102327, will be used for citations), in view of D’Hauwe (US 2008/0041249). 	Regarding claim 1, Theis et al. disclose “an apparatus (figures 1 and 2) comprising: 	a roll (item 32) being configured to be rotatable about an axis thereof (Figures 1 and 2);  	one or more micro-contact printing stamps (item 40) on an outer surface of the roll, the one or more micro-contact printing stamps being arranged in a down-web direction on the circumference of the roll with a seam between each adjacent transverse edge of the one or more micro-contact printing stamps (since the stamps are mounted on a cylinder, there must inherently be a seam); and  	a web path (item 24) along which a web (item 22) is guided such that the web contacts the outer surface of the roll along a transverse contacting line and rotates the roll (see Figures 1 and 2).” 	Theis et al. fail to disclose “wherein when the transverse contacting line runs across the seam, the transverse contacting line also runs across at least a portion of the one or more micro-contact printing stamps such that the web always contacts the one or more micro-contact printing stamps, and  	wherein the adjacent traverse edges each have a chevron shape complementary with each other, and the adjacent traverse edges are arranged such that the transfer contacting line runs only twice across the seam, 	wherein the transverse contacting line that covers the seam has a total length of L1, and the transverse contacting line that covers the micro-contact printing stamps have a total length of L2, the length ratio of L2/L1 is no less than 5:1.”   	However, D’Hauwe teaches that in a configuration similar to that of Theis et al., a straight seem results in unwanted vibration in the cylinders involved in printing (paragraph 32), and teaches using wavy seams in order to minimize the unwanted vibration (paragraph 32).  The adjacent transverse edges have a chevron shape (Figure 4 or Figure 6).  The microcontact printing stamps of Theis et al. are analogous to the image transfer surface of D’Hauwe.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to configure the seam of Theis et al. with a wavy edge in order to minimize unwanted vibrations. 	Regarding the penultimate limitation, D’Hauwe further teaches that for a given height, there is a minimum number of teeth (last line of paragraph 36).  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the number of teeth to one in order to obtain the workable or optimum number of teeth.  When the number of teeth is one, and the oblique parts of the saw teeth have an angle relative to the axial direction (paragraph 36), the final limitation is met. 	Examiner recognizes that paragraph 11 of D’Hauwe discloses that “[a]dvantageously, the wavy seems comprise a plurality of wave crests and wave troughs.” (emphasis added).  However, Examiner does not necessarily interpret this to be a requirement for the number of teeth to be more than one.  That is, when the number of teeth is set to be one, there will only be one trough, but the top portions of the “V” shape could be interpreted as being two separate crests, thus there will be “a plurality of wave crests and wave troughs.”  	Additionally, in the event that it cannot be said that only one tooth is included in the disclosure of D’Hauwe, Examiner notes that it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  See MPEP §2123.  Examiner notes that D’Hauwe generally teaches that straight seams are undesirable, and that making the seams in a chevron pattern is advantageous (paragraph 32 and Figures 4 or 6).  Examiner asserts that one having ordinary skill in the art could easily envisage a scenario wherein only one tooth is used, and further asserts that one having ordinary skill in the art would expect that having only one “tooth” would still result in achieving the desired advantage of minimizing unwanted vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the seam of Theis et al. in the shape of one tooth in order to minimize unwanted vibrations. 	Regarding the final limitation, D’Hauwe teaches that the gap should be very small, and may be 1 mm (paragraph 32).  Examiner asserts that with the number of teeth being only one, and with a seem of only 1 mm, given the normal dimensions of the system of Theis et al., the recited length ratio would be met.  Regardless, Examiner asserts that one having ordinary skill in the art would want to make the seam width as small as possible in order to further minimize any vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to make the width as small as possible to minimize vibrations.  Minimizing the seam width also minimizes L1, which increases L2/L1.  Thus minimizing L1 maximizes L2/L1, thus meeting the claim limitations. 
 	Regarding claim 4, D’Hauwe further discloses “wherein the chevron shape has a depth D in the down-web direction, the seam has a width W in the down-web direction, and the ratio of D/W is no less than 1 (paragraph 32).” 	Regarding claim 5, Theis et al., as modified, disclose “wherein the transverse contacting line has one or more first sections in contact with the micro-contact printing stamps, and one or more second sections covers the seam (this is an inherent feature of the modified apparatus of Theis et al. when it has a wavy seam), and the length ratio of the first sections and the second sections is no less than 5 (paragraph 32 of D’Hauwe).  Examiner notes D’Hauwe discloses that the width of the gap can be 1 mm, and that the distance between tops and bottoms of the waves of the gap should be greater than 1 (paragraph 32).  Thus, the disclosed length ratio of the first sections and the second sections at least overlaps the recited range of “no less than 5.” 	Regarding claim 6, Theis et al. further disclose “wherein the roll further comprises a sleeve (item 32’) on the outer surface.” 	Regarding claim 7, Theis et al. further disclose “wherein the roll further comprises a core (item 36), and the sleeve is positioned over the core with the sleeve supported for rotation by a layer of air between the sleeve and the core (paragraphs 13 and 15).” 	Regarding claim 8, Theis et al. further disclose “wherein the sleeve is from 5 mils (0.127 mm) to 30 mils (0.762 mm) thick (paragraph 14).” 	Regarding claim 9, Theis et al. further disclose “wherein the web path comprises an entry roller (item 26) and a take-off roller (item 28), and a free span of the web between the entry roller and the take-off roller contacts the micro-printing stamp (see the configuration in figure 1).” 	Regarding claim 10, Theis et al. further disclose “wherein the free span is in contact with the outer surface of the roll over less than 25% of the circumference thereof (paragraph 23).” 	Regarding claim 11, Theis et al. further disclose “wherein the web path comprises a positioning roller (item 52), such that the web contacts the micro-contact stamp at a nip formed between the positioning roller and the roll (see the configuration in Figure 2).” 	Regarding claim 16, Theis et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the transverse contacting line that covers the seam has a total length of L1, and the transverse contacting line that covers the micro-contact printing stamps have a total length of L2, the length ratio of L2/L1 is no less than 5:1.”  However, D’Hauwe teaches that the gap should be very small, and may be 1 mm (paragraph 32).  Examiner asserts that with the number of teeth being only one, as in claim 1 above, and with a seem of only 1 mm, given the normal dimensions of the system of Theis et al., the recited length ratio would be met.  Regardless, Examiner asserts that one having ordinary skill in the art would want to make the seam width as small as possible in order to further minimize any vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to make the width as small as possible to minimize vibrations.  Minimizing the seam width also minimizes L1, which increases L2/L1.  Thus minimizing L1 maximizes L2/L1, thus meeting the claim limitations.  	Regarding the method of claims 12 and 15, operation of the modified apparatus of Theis et al., as addressed in claims 1 and 4 above, respectively, would clearly meet the claimed methods as recited.  	Regarding claims 18 and 19, Theis et al. further disclose “wherein the web wraps at least a portion of the outer surface of the roll (see Figure 1).” 	
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
 Applicant’s argument that D’Hauwe teaches away from only having one tooth is not persuasive.  It has been held that to teach away, a reference must state that it “should not” or “cannot” be used in combinations with another teaching.  Paragraph-Ordnance Manufacturing, Inc. v. SGS Importers International, Inc., 73 F.3d 1085, 1090 (Fed. Cir. 1995).  In this instance, while D’Hauwe gives examples and uses language which clearly show using multiple teeth, there is no teaching or suggestion in D’Hauwe that only one tooth should not or could not be used.  
Applicant’s statement that D’Hauwe requires “the wavy seams comprise plurality of wave crests and wave troughs” (emphasis added) is not entirely accurate.  First of all, nowhere in D’Hauwe is it stated that a plurality of wave crests and wave troughs is required.  Secondly, D’Hauwe does not state that the wavy seams comprise both a plurality of wave crests and a plurality of wave troughs.  That is, even with only one tooth, there is at least one crest, and at least one trough; thus, there is a plurality of “wave crests and wave troughs”.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853